Case 1-18-10019-cjf    Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                                Document      Page 1 of 14


                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:                                                     Case No.: 18-10019-7

         LYDELL JAMES KLUCK and
         MARGARET MARIE KLUCK,

                        Debtors.
______________________________________________________________________________

                             MEMORANDUM DECISION

         Lydell and Margaret Kluck (“Debtors”) filed a voluntary joint chapter 7

petition. Debtors claimed an annuity as exempt. Trustee James Block

(“Trustee”) objected to the exemption. The parties filed a Joint Stipulation of

Facts.

                                     BACKGROUND

         Before filing their petition, Mr. Kluck owned, among other assets, a 1974

Plymouth, two parcels of real estate in Marathon County, two parcels of real

estate in Portage County, and 6.1% of the shares in A&T Hunting Club, LLC

(“A&T”), which owned more than one hundred acres of land in Marathon

County.1

         In the months before filing bankruptcy, the Debtors sold those assets

and deposited the sale proceeds of $181,780.00 in an account at Associated

Bank. The Debtors transferred $177,000.00 of the proceeds into an account




1The Debtors were the sole owners of the Plymouth. The Debtors’ interest in the other
assets is described as “joint with non-Debtor(s).” The parties have not asserted this
impacts the exemption or objection to it.
Case 1-18-10019-cjf    Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                                Document      Page 2 of 14


formed fifteen days before they filed bankruptcy (the “Prudential Account”).

Debtors claim the Prudential Account exempt under Wisconsin exemptions.

      The parties stipulate that before the sales, the assets were not the

Debtors’ homestead or exempt (i) from execution by judgment creditors under

Wisconsin law; (ii) under bankruptcy law; or, (iii) from federal or Wisconsin

state income taxation.

      The Trustee argues the claimed exemption should be disallowed.

According to the Trustee, the Prudential Account does not satisfy the

requirements of Wis. Stat. § 815.18(3)(j) (the retirement benefits exemption)

because the Prudential Account is not tax-deferred. The Trustee also argues

distributions under the Prudential Account are not conditioned upon any

particular event and so also fail to satisfy the statute.

      Debtors respond the Prudential Account provides for distribution

because of age and death. They also contend the fact that certain withdrawals

were taxable events does not render the Prudential Account non-tax-deferred.

The Debtors withdrew certain funds from the account at Associated Bank to

pay attorney’s fees.

                                      DISCUSSION

      I. The exemption under Wis. Stat. § 815.18(3)(j).

      Most of a debtor’s assets become property of the bankruptcy estate upon

commencement of a bankruptcy case. 11 U.S.C. § 541. To help the debtor

obtain a fresh start, the Code permits a debtor to exempt from the estate

certain interests in property. Id. § 522. Exemptions are “part and parcel of the


                                           2
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31     Desc Main
                               Document      Page 3 of 14


fundamental bankruptcy concept of a ‘fresh start.’” Schwab v. Reilly, 560 U.S.

770, 791 (2010). But the right of a debtor to claim property as exempt is not

unlimited. The Code limits a debtor’s exemptions because every asset claimed

as exempt is an asset unavailable to satisfy the claims of creditors. Id.

      Claimed exemptions are presumptively valid. See 11 U.S.C. § 522(l)

(“Unless a party . . . objects, the property claimed as exempt . . . is exempt.”).

An objecting party bears the burden of showing the exemption is not properly

claimed. Fed. R. Bankr. P. 4003(c). Once the objecting party produces evidence

to rebut the presumptive validity of a claimed exemption, the burden shifts

back to the debtor to present evidence demonstrating the exemption is proper.

Elliott v. Weil (In re Elliott), 544 B.R. 421, 429 (B.A.P. 9th Cir. 2016).

      In Wisconsin, a debtor may choose between the exemption scheme set

forth in the Bankruptcy Code and the Wisconsin Statutes. See 11 U.S.C.

§ 522(b). Here, the Debtors elected to claim exemptions under Wisconsin law.

      When a debtor claims a state-created exemption, the exemption’s scope

is determined by state law. Law v. Siegel, 571 U.S. 415, 425 (2014). “[I]t is a

cardinal rule in Wisconsin that exemption laws must be liberally construed.” In

re Woods, 59 B.R. 221, 224 (Bankr. W.D. Wis. 1986) (citations omitted).

“[P]roper construction of the exemption statute requires both an interpretative

generosity in favor of the debtors and a simultaneous recognition that the

statute reflects a legislative choice to protect certain assets at the expense of

others.” In re Woller, 483 B.R. 886, 890 (Bankr. W.D. Wis. 2012).




                                          3
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31    Desc Main
                               Document      Page 4 of 14


      The Debtors rely on the Wisconsin retirement benefits exemption. To

claim this exemption, the Prudential Account must satisfy Wis. Stat.

§§ 815.18(3)(j)1. and 2. The Court takes each requirement in turn.

      A. The Prudential Account satisfies section 815.18(3)(j)2.

      To qualify for the retirement benefits exemption, the account must

“compl[y] with the provisions of the internal revenue code [IRC].” Wis. Stat.

§ 815.18(3)(j)2.a.2 While the Wisconsin exemption statute does not expand

upon this requirement, “Wisconsin bankruptcy courts have uniformly

interpreted the exemption as simply requiring that an annuity be tax deferred

under” section 72 of the IRC. Cirilli v. Bronk (In re Bronk), 775 F.3d 871, 878

(7th Cir. 2015). See also In re Vangen, 334 B.R. 241, 244 (Bankr. W.D. Wis.

2005) (“All that is required for an annuity to be exempt under this section is

that it qualify for tax-deferred status under the internal revenue code.”).

      Generally, gross income includes any amount received as an annuity

under an annuity. 26 U.S.C. § 72(a)(1). An important exception is known as the

exclusion ratio, which provides that “[g]ross income does not include that part

of any amount received as an annuity under an annuity . . . which bears the

same ratio to such amount as the investment in the contract . . . bears to the

expected return under the contract . . . .” Id. § 72(b)(1).




2 There are other ways a retirement account can satisfy section 815.18(3)(j)2. The

Debtors have not asserted the Prudential Account satisfies any of them. The sole issue
the parties raised is whether the Prudential Account satisfies sections 815.18(3)(j)1.
and 2.a.

                                          4
Case 1-18-10019-cjf     Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                                 Document      Page 5 of 14


        Section 72(s) outlines an important requirement for an annuity to obtain

tax-deferred status. It provides:

        (1) In general.—A contract shall not be treated as an annuity
            contract for purposes of [title 26] unless it provides that—

                (A) if any holder of such contract dies on or after the annuity
                starting date and before the entire interest in such contract
                has been distributed, the remaining portion of such interest
                will be distributed at least as rapidly as under the method of
                distributions being used as of the date of his death, and

                (B) if any holder of such contract dies before the annuity
                starting date, the entire interest in such contract will be
                distributed within 5 years after the death of such holder.

        The Prudential Account provides a death benefit. That benefit is “payable

upon the Annuitant’s death.” The payment will be made within five years if the

death occurs before the annuity starting date or as soon after the death as

proof of death or payment instructions are received. Thus, the account contract

contains the death benefit language required under section 72(s) of the Tax

Code.

        The Trustee also argues the Prudential Account is not tax-deferred

because the Debtors’ recent withdrawal from the account was a taxable event.

This argument is incorrect. Early withdrawals do not render the principle non-

tax-deferred. Funds in the Prudential Account are tax-deferred until

distribution.

        Courts in this Circuit have consistently held that annuities that qualify

for tax-deferred status under 26 U.S.C. § 72 satisfy the requirements of

section 815.18(3)(j). Wittman v. Koenig, 831 F.3d 416, 420 (7th Cir. 2016). The



                                            5
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document      Page 6 of 14


Prudential Account is tax-deferred and complies with the IRC for purposes of

section 815.18(3)(j)2.a.

      B. The Prudential Account satisfies section 815.18(3)(j)1.

      In the end, qualifying under the IRC does not establish the exemption.

All the requirements of the exemption statute have to be met.

      Turning to the Trustee’s second argument, Wisconsin’s exemption

statute protects certain retirement benefits, including:

      Assets held or amounts payable under any . . . annuity, individual
      retirement account, [or] individual retirement annuity . . . providing
      benefits by reason of age, illness, disability, death or length of
      service and payments made to the debtor therefrom.

Wis. Stat. § 815.18(3)(j)1. (emphasis added).

      The Debtors concede the Prudential Account does not contain any

language referencing length of service, illness, or disability. They argue,

however, the Prudential Account provides for distribution “by reason of” age

and death.

      In Bronk, the Seventh Circuit considered the definition of “by reason of,”

holding:

      The term “by reason of” is synonymous with “because of” or “on
      account of.” It requires a causal connection between the phrase
      preceding it—“providing benefits”—and the list of factors that comes
      after it. Accordingly, for any of the listed retirement products, the
      statute requires that one of the listed conditions triggers payment of
      benefits.

775 F.3d at 877 (citations omitted). The Seventh Circuit held the account at

issue satisfied the requirements of section 815.18(3)(j). The Bronk decision

states:


                                          6
Case 1-18-10019-cjf     Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                                 Document      Page 7 of 14


      Bronk's annuity begins paying on a fixed date—January 3, 2035—
      and thus does not pay benefits because of age, length of service, or
      the onset of an illness or disability. But the annuity also contains a
      death benefit. That feature brings it under the umbrella of section
      815.18(3)(j).

Id. at 878 (“[T]o qualify . . . under subsection (3)(j), an annuity must distribute

benefits because of or conditioned on age, illness, disability, death, or length of

service.”) (emphasis in original).

      The Seventh Circuit’s decision in Bronk contains little discussion on

when death beneficiary language is enough to bring a contract under the

Wisconsin retirement benefits exemption. A literal reading of the decision,

without more, seemingly implies that any language awarding distribution upon

the death of the account owner brings the account under the umbrella of

section 815.18(3)(j).

      Additional analysis applying the exemption to an annuity is in Wittman.

The Court noted the Wisconsin statutes define annuity in Wis. Stat.

§ 815.18(2)(am), as “a series of payments payable during the life of the

annuitant or during a specific period.” Wittman, 831 F.3d at 419.

      The annuity here provides for monthly payments under two options—

either for a specific number of years or for life with a ten-year period certain

and any remaining payments to the beneficiary on the death of the annuitant.

If no option is selected, the default is the latter option. The earliest available

annuity date is three years from the date the annuity was issued. The latest is

the first day of the calendar month following the ninety-fifth birthday of the

annuitant.


                                            7
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31     Desc Main
                               Document      Page 8 of 14


      The first three years under the contract are referred to as the

accumulation period. The annuity can be surrendered during the accumulation

period for the account balance less any tax charges, maintenance fees, and

deductions for any optional benefits. Partial withdrawals are also permitted

with few limits. Once the balance in the account drops below a certain level,

the remaining balance must be withdrawn.

      There are differences between the Prudential Annuity and the Bronk

annuity. The annuity in Bronk imposed “surrender charges” and permitted only

limited “free withdrawal amounts.”3 Early withdrawals were subject to fees. The

distribution options in Bronk were more narrow than in this case. But the

annuity in both cases each permit early withdrawals. Both have provisions for

monthly payments beginning at a specified time.

      The Prudential Account contract provides that the earliest available

annuity date is three years from the Issue Date of December 20, 2017. At that

point Mr. Kluck would be 58 or 59. The latest available annuity date is the first

day of the calendar month following his ninety-fifth birthday. Although far in

the future, there is a specific mandatory age for payment. The Debtors equate

this language to distributions being conditioned upon age. While subtle, the

distinction is significant. Distributions are not conditioned upon Mr. Kluck



3 For the Bronk annuity contract, see adv. no. 10-44, ECF no. 63. The annuity in
Bronk allowed the debtor to withdraw up to ten percent of the value of the account for
free during year one, increasing to twenty percent for each year from that point. Any
amounts withdrawn above those percentages were subject to fees of at least four
percent during years one through five, with no fees from that point. Adv. no. 10-44,
ECF no. 63 at 3B.

                                          8
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document      Page 9 of 14


reaching any particular age. Rather, distribution must begin no later than him

reaching the age of ninety-five.

        The annuity is structured to provide payments over time. Absent in the

record is any evidence of whether the annuity was acquired with retirement in

mind.

        The Court’s duty is to construe exemptions broadly. See Wis. Stat.

§ 815.18(1).

        [T]he Wisconsin Supreme Court explains that: It is well settled that
        exemption laws must have a liberal construction, within the limits
        contemplated by the legislature, so as to secure their full benefit to
        the debtor, in order to advance the humane purpose of preserving
        to the unfortunate or improvident debtor and his family the means
        of obtaining a livelihood and thus prevent him from becoming a
        charge upon the public. Julius, 214 Wis. at 649. This principle is
        now codified in Wis. Stat. § 815.18(1).

Matter of Koenig, No. 14-14446, 2015 WL 4241393 at *3 (quoting Bronk v.

Cirilli, No. 11–CV–172–WMC, 2012 WL 12012746 at *5 (W.D. Wis. Sept. 28,

2012), aff'd in part, rev'd in part sub nom. In re Bronk, 775 F.3d 871 (7th Cir.

2015)).

        Nothing in the text of the exemption statute suggests it excludes from

subsection (3)(j) annuities that may allow early withdrawals. If the ability to

withdraw in circumstances other than at a particular age was disqualifying,

then other forms of retirement options might also be excluded from the

exemption. For example, withdrawals—in whole or in part—can be made from

an IRA before retirement age.




                                          9
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document     Page 10 of 14


      The statute must be read to give reasonable effect to every word. Leaving

provisions inoperative should be avoided. The statute is written in the

disjunctive—“by reason of age, illness, disability, death or length of service.”

Although the latest annuity date is far in the future, the annuity is still payable

because of the age of Mr. Kluck. Under the annuity, Mr. Kluck may take

payment starting in three years but must take payment at age ninety-five.

Thus, there is an age trigger. Even if, however, the age component was

insufficient, there is still a death-based trigger for distribution.

      While “[w]e may not ‘write exemptions into statutes,’ . . . based on this

legislative instruction, we must broadly interpret the exemptions the legislature

has created.” Wittman, 831 F.3d at 424 (quoting In re Geise, 992 F.2d 651, 656

(7th Cir. 1993)). See also In re Bogue, 240 B.R. 742, 746 (Bankr. E.D. Wis.

1999) (quoting Wisconsin Exemption Statutes-Legislative Update, Annual

Bankruptcy Update (State Bar of Wisconsin), October 1990, at Shapiro-30)

(“The revision [of the retirement benefits exemption] is intended to broaden the

areas and items that are now exempt . . . .”). If, as here, there are ambiguities

in the statute, they must be construed in favor of the debtor.

      In the end, whether payable by reason of age or not, the Prudential

Account is certainly payable on death. It qualifies under the applicable

provisions of the IRC and section 815.18(3)(j). It is, therefore, exempt. The

Trustee’s objection on the ground the exemption fails to satisfy section

815.18(3)(j) is overruled.




                                          10
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document     Page 11 of 14


      II. Should the exemption be disallowed in whole or in part under section
          815.18(10)?

      Under the Wisconsin exemption statute, a court may deny an exemption

“if, in the discretion of the court having jurisdiction, the debtor procured,

concealed or transferred assets with the intention of defrauding creditors.” Wis.

Stat. § 815.18(10). See also Woller, 483 B.R. at 901 (“[A]n otherwise valid

exemption may still be denied . . . if the debtor is found to have ‘procured,

concealed, or transferred assets with the intention of defrauding creditors.’”)

(quoting Vangen, 334 B.R. at 246).

      Often, debtors seek to convert non-exempt assets into exempt assets

shortly before filing bankruptcy. This is known as “exemption planning.”

“[E]xemption planning, even bad faith exemption planning[,] does not

necessarily justify disallowance” of a claimed exemption. In re Hurt, 542 B.R.

798, 802 (Bankr. E.D. Tenn. 2015). “[W]hile debtors are to be permitted to take

full use of the available exemptions, their tactics in converting non-exempt

property to exempt property on the eve of bankruptcy may trigger adverse

consequences if their conduct warrants.” In re Bruski, 226 B.R. 422, 426

(Bankr. W.D. Wis. 1998). This Court has held:

      Under relevant Seventh Circuit precedent, so-called exemption
      planning only rises to the level of fraudulent conduct if there is
      evidence that the debtor committed some act “extrinsic to the
      conversion” which hinders, delays, or defrauds creditors. . . . The
      fact that a debtor engages in exemption planning while faced with
      financial distress is not itself evidence of fraudulent conduct.

      After all, the use of exemptions is at least a legitimate form of asset
      protection, and debtors should only be penalized when they go
      beyond       taking     advantage    of     the      exemption     laws
      themselves. . . . [T]here is a difference between creating a
                                          11
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document     Page 12 of 14


      smokescreen that makes it difficult for creditors to realize on their
      claims and merely attempting to take advantage of legally available
      exemptions.

Woller, 483 B.R. at 901–02.

      The objection explicitly raises whether the Prudential Annuity satisfies

section 815.18(3)(j). While no specific reference is made to section 815.18(10),

the objection does say, “That depending on the information the Debtors provide

there may not be an exemption under Wisconsin exemptions for the Debtors’

Prudential Retirement Annuity . . . allowed under law and therefore the entire

exemption must be denied.” This, the Trustee argues, is enough to preserve an

objection under section 815.18(10).

      The parties stipulate that $177,198.50 is the amount of the exemption.

They agree the annuity was funded between December 12 and 20, 2017. The

bankruptcy was filed January 4, 2018. The source of funds used for the

purchase were assets that were not exempt. Each of these facts is be

considered for purposes of section 815.18(10).

      Additional factors include any misleading contacts with creditors while

converting non-exempt assets to exempt assets; the purpose of the conversion

of assets; and conveyance for less than fair market value. Bogue, 240 B.R. at

750–51. None of these facts are in the record.

      The factors are not mere questions of law. Instead, decisions on this

statute require consideration of facts. That analysis must be in the context of

the policies underlying the Wisconsin retirement benefits exemption. The

stated purpose of section 815.18 is:


                                          12
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document     Page 13 of 14


      This section shall be construed to secure its full benefit to debtors
      and to advance the humane purpose of preserving to debtors and
      their dependents the means of obtaining a livelihood, the enjoyment
      of property necessary to sustain life and the opportunity to avoid
      becoming public charges.

Wis. Stat. § 815.18(1).

      “The court may deny any or all of the exemptions claimed if, in the

discretion of the court, the debtor procured, concealed or transferred assets

with the intention of defrauding creditors.” Wis. Practice Series, Wisconsin

Collection Law, Robert A. Pasch, 12 WIPRAC § 15.6 (May 2019 Update). If the

Trustee wants to pursue an objection on these grounds at the appropriate time,

he may so advise the Court. The exercise of discretion will require more

presentation of evidence. So, it is premature to decide something not yet before

the Court.

                                     CONCLUSION

      The claimed exemption does satisfy section 815.18(3)(j). The objection on

the grounds of this section is overruled.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

       A separate order consistent with this decision may be entered.




                                          13
Case 1-18-10019-cjf   Doc 58    Filed 06/14/19 Entered 06/14/19 11:45:31   Desc Main
                               Document     Page 14 of 14


      Dated: June 14, 2019

                                        BY THE COURT:



                                        Hon. Catherine J. Furay
                                        U.S. Bankruptcy Judge




                                          14
